 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                         Docket Number: 6:17-MJ-0041-JDP
11                       Plaintiff,
12                                                      MOTION TO VACATE REVIEW
                                                        HEARING; AND ORDER THEREON
13    TIMOTHY ELIA,
14                       Defendant.
15

16
            The United States, by and through its representative, Susan St. Vincent hereby moves the
17
     Court for an Order to Vacate the review hearing currently scheduled in this matter for May 7,
18
     2019. On February 6, 2018, Defendant was sentenced to 24 months unsupervised probation with
19
     conditions including that he obey all laws, pay a $10 statutory assessment, complete a 6 month
20
     residential treatment program and enrolling in a continuing treatment program for the subsequent
21
     6 months or attend AA 3 times per week. A review hearing was set for May 7, 2019. To date,
22
     Defendant has complied with all the terms of unsupervised probation as ordered by this Court.
23
     Accordingly, the Government moves to vacate the review hearing currently scheduled, and
24
     further requests a final review hearing be set for January 7, 2020 at 10:00 a.m.
25
            Dated: May 1, 2019                             /S/ Susan St. Vincent
26                                                         Susan St. Vincent
                                                           Legal Officer
27
                                                           Yosemite National Park
28
                                                       1
 1                                         ORDER
 2

 3            Upon application of the United States, and good cause having been shown therefor, IT IS
     HEREBY ORDERED that the review hearing scheduled for May 7, 2019 in the above referenced
 4
     matter, United States v. Elia, 6:17-MJ-0041-JDP, be vacated, and a final review hearing be set
 5
     for January 7, 2020 at 10:00 a.m.
 6

 7   IT IS SO ORDERED.
 8

 9   Dated:      May 6, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
